Opinion
Pee Curiam,
At approximately the same time that this appeal was taken to our Court, an appeal in a companion case involving the same matter was taken to the Supreme Court. We heard arguments on the merits, on a motion to quash and on a suggestion to transfer the appeal to the Supreme Court, but we took no further action pending the disposition of the appeal to the Supreme Court. That Court has now decided that memorialists have no right of appeal from an order of a Court of Quarter Sessions refusing a request for a special grand jury investigation. Hamilton Appeal, 407 Pa. 366, 180 A. 2d 7822 (1962). There would be no purpose in our certifying this case to the Supreme Court as that Court has decided that there is no right of appeal.
Appeal quashed.